DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 11/30/20
	Applicant’s amendment to claims 1 and 11 is acknowledged.
	Applicant’s addition of new claims 31-34 is acknowledged.
	Claims 1-34 are pending and claims 6-10 and 16-20 are withdrawn.
Claims 1-5, 11-15 and 21-34 are subject to examination at this time.

Allowable Subject Matter
Claims 5, 15, 24, 25, 29, 30, 32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 11-14, 21-23 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., US Publication No. 2017/0062655 A1 in view of Goda et al., US Publication No. 2014/0166980 A1 (of record).

	Hsu teaches:
1. A method for manufacturing a semiconductor device, the method comprising (see figs. 1F and 2): 
	preparing a wafer (10) comprising sapphire (e.g. sapphire at para. [0028]), wherein: 
	the wafer having has an upper surface (44/41/B/42) that includes a first region (e.g. see fig. 1F annotated below, convex portions 41/B) and a second region (e.g. see fig. 1F and 2 annotated below, concave portions 44), the second region surrounding the first region (e.g. surrounding can be seen in fig. 2) and located at a position at least 2 µm higher or lower than the first region (e.g. In fig. 1F, height h1 is 0.1-5 microns at para. [0032].), 
	the wafer has a tapered surface (41 left & right) that extends from the first region to the second region,
	in a cross-section of the wafer, the tapered surface (41 left & right) has a first surface portion (41 left) at a first side of the first region, and a second surface portion (41 right) at a second side of the first region opposite the first side, and the tapered surface is tapered such that, in the cross-section of the wafer, a width between the first surface portion (41 left) and the second surface portion (41 right) at a bottom of the tapered surface is greater than a width 
	forming a semiconductor layer (e.g. AlGaN at para. [0035]) at the upper surface, …  See Hsu at para. [0001] – [0038], figs. 1-4. 
	
Regarding claim 1:
	Hsu teaches forming a light emitting device comprising AlGaN on a sapphire substrate at para. [0004] and para. [0035].
	Hsu is silent the semiconductor layer comprising at least one layer that comprises AlzGa1-zN (0.03 < z < 0.15).
	In an analogous art, Goda, in fig. 1, teaches forming an AldGa1-dN semiconductor layer over a sapphire substrate having an Al mixed crystal ratio of 0.2 or less, which overlaps the range recited in the claim.  The teachings of Goda apply to forming LEDs similar to Hsu.  See Goda at para. [0046] – [0047].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)


    PNG
    media_image1.png
    491
    716
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    675
    media_image2.png
    Greyscale



	Hsu further teaches:
2.  The method according to claim 1, wherein the second region reaches an outer edge of the upper surface (e.g. Obvious when the first region and second region is located at an outer edge region in fig. 2.)

3.  The method according to claim 1, wherein the second region (e.g. see fig. 1F and 2 annotated above, concave portions 44) is positioned at a position lower than the first region (e.g. see fig. 1F annotated above, convex portions 41/B).

4.  The method according to claim 1, wherein the first region (e.g. portion B of convex portion 41/B) and the second region (concave portion 44) are substantially parallel to each other, fig. 1F.

Regarding claim 11:
	Hsu and Goda teach the limitations as applied to claim 1 above.

Regarding claims 12:
	Hsu and Goda teach the limitations as applied to claim 2 above.

Regarding claims 13, 21 and 26:
	Hsu and Goda teach the limitations as applied to claim 3 above.

Regarding claims 14, 22, 23, 27 and 28:
	Hsu and Goda teach the limitations as applied to claim 4 above.

para. [0047].

Claims 31 and 33 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Goda, as applied to claims 1 and 11 above, in further view of Birner et al., US Publication No. 2018/0083107 A1.

Regarding claims 31 and 33:
Hsu and Goda teach all the limitations of claims 1 and 11 above, but do not expressly teach a bevel portion is located at a vicinity of an outer end of the wafer.  
In an analogous art, Birner, in fig. 10, teaches a bevel portion (71) is located at a vicinity of an outer end of a wafer (40).  See Birner at para. [0074] – [0076].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hsu with the teachings of Birner because Birner teaches or suggests the bevel can help avoid possible contamination and is used for mechanical handling during processing.  See Birner at para. [0076].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/
Primary Examiner, Art Unit 2894
16 February 2021